DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on February 3, 2022. 
Claims 1, 3, and 9-14 are currently pending and have been examined.
Claims 2 and 4-8 have been canceled by the applicant
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Arguments
Applicant’s arguments, see pages 5-6, with respect to the rejection(s) of claims(s) 1, 3, and 9-14 under 35 U.S.C. 103 based on Ozaki, Derenick, and Spinelli have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Upon further search and consideration, the amended claims 1 and 12 and dependent claims are rejected using Ozaki (US 20170313433 A1) and Levy et al. (US 20160140851 A1) under 35 U.S.C. 103. See detailed rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (US 20170313433 A1) in view of Levy et al. (US 20160140851 A1).
Regarding claims 1, 3, and 9-14: 
With respect to claims 1 and 12, Ozaki teaches: 
a plurality of motors configured to drive the plurality of rotors respectively; (“the helicopter having a plurality of rotors is configured to be electrically operated. The helicopter includes electric motors, at least one battery, a generator, an engine, and a battery abnormality 
Ozaki does not teach but Levy teaches: 
a control unit configured to control at least the plurality of motors to automatically fly in accordance with information on a flight route to a destination site, the information on the flight route including one or more via-points and a correspondence relationship between the one or more via-points and a plurality of predetermined sites; (“acquiring automatic or manual control of the drone by a local drone control server; and navigating the drone within the geographical air space based on the evaluated flight path” [0006], “one or more emergency landing locations are identified and/or designated for the drone based on the flight risk map, optionally in view of the proposed flight plan. The one or more emergency landing locations may be pre-designated as safe drone landing locations, and/or may be locations having other purposes that are determined to be safe for an emergency drone landing” [0163], “When the drone is unable to (or does not) follow the new flight plan more than a predefined number of times, the drone may be forced to land at the closest landing site and/or told to return to base” [0151]). This shows that an autonomous drone is capable of automatically determining the landing site corresponding to its location on a flight path, as it can land at the closest pre-determined landing site. 
in a case of having detected an abnormality during flight, the control unit identifies a forced landing site from among the plurality of predetermined sites based on the correspondence relationship in such a manner that the forced landing site corresponds to one or more passed via-points that the unmanned aircraft has passed through among the one or more via-points and controls at least part of the plurality of motors to make a landing at the identified forced landing site; (“one or more emergency landing locations are identified and/or designated for the drone based on the flight risk map, optionally in view of the proposed flight plan. The one or more emergency landing locations may be pre-designated as safe drone landing locations, and/or may be locations having other purposes that are determined to be safe for an emergency drone landing” [0163], “When the drone is unable to (or does not) follow the new flight plan more than a predefined number of times, the drone may be forced to land at the closest landing site and/or told to return to base” [0151], “The drone module may issue fly-to commands, where each command indicates, for example, target point and/or desired speed, for each route leg.” [0158], “when the control server and/or the drone module detects that the drone is deviating from the flight plan (e.g., in terms of time to waypoint), the drone module may request an updated flight plan. When the drone fails to meet the requested flight plan, for example, more than a predefined number of times, the drone may be forced to land.” [0180]). This shows that an autonomous drone is capable of automatically determining the landing site corresponding to its location on a flight path, which can include target points or waypoints. The drone can land at the closest pre-determined landing site based on its progress of flying to the waypoints.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Ozaki’s multicopter with Levy’s predetermined landing site system (“for safe navigation of a drone through a geographical air space, the navigation of the drone based on flight through regions of the geographical air space designated as having an acceptable flight risk” See Levy [0040]). 

With respect to claim 3
The combination of Ozaki in view of Levy teaches a multicopter with a predetermined landing site system of claim 1. Ozaki does not teach but Levy further teaches at least part of the plurality of predetermined sites are one or more arbitrary sites set by an operator or one or more sites set on a map in advance; (“one or more emergency landing locations are identified and/or designated for the drone based on the flight risk map, optionally in view of the proposed flight plan. The one or more emergency landing locations may be pre-designated as safe drone landing locations, and/or may be locations having other purposes that are determined to be safe for an emergency drone landing” [0163], “The emergency landing locations may be selected in advance, based on the approved flight plan, and/or in real-time based on the current and/or predicted location of the drone.” [0164]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Ozaki’s multicopter with Levy’s predetermined landing site system (“for safe navigation of a drone through a geographical air space, the navigation of the drone based on flight through regions of the geographical air space designated as having an acceptable flight risk” See Levy [0040]). 

With respect to claim 9, Ozaki in combination with Levy, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Ozaki in view of Levy teaches a multicopter with a predetermined landing site system of claim 1. Ozaki further teaches:
a soft landing device for making a soft landing; (“When the current flight level α of the multicopter 100 is above the flight level setting value β, as shown in FIG. 4, forced landing (soft landing) of the multicopter 100 is made by opening both of the airbag 81 and the parachute 82 (step S107). When the current flight level α of the multicopter 100 is equal to or less than the 
wherein in the case of having detected the abnormality during flight and a case that a landing at a specific forced landing site is impossible, the control unit actuates the soft landing device; (“The emergency landing system 8 is used for emergency landing (forced landing) in abnormality occurrence of the multicopter 100. The airbag 81 and the parachute 82 are used as an auxiliary landing system in forced landing.” [0059], “If forced landing is needed, the control unit 6 selects the forced landing mode and then immediately makes landing of the multicopter 100 (step S103)… When the current flight level α of the multicopter 100 is above the flight level setting value β, as shown in FIG. 4, forced landing (soft landing) of the multicopter 100 is made by opening both of the airbag 81 and the parachute 82 (step S107).” [0068])

With respect to claim 10, Ozaki in combination with Levy, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Ozaki in view of Levy teaches a multicopter with a predetermined landing site system of claim 1. Ozaki further teaches wherein the control unit detects the abnormality, based on information received from outside; (“When the operation condition detecting section 7 detects abnormality in the multicopter 100, the control unit 6 selects an appropriate landing mode, and then makes forced landing of the multicopter 100.” [0065], “The control unit 6 can control the flight of the multicopter 100 in accordance with an operation command by radio from the user. The control unit 6 can allow the multicopter 100 to land when the operation condition detecting section 7 detects abnormality in the multicopter 100.” [0054])

With respect to claim 11, Ozaki in combination with Levy, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Ozaki in view of Levy teaches a multicopter with a predetermined landing site system of claim 1. Ozaki further teaches wherein the control unit controls the motors via a motor driving control unit and detects an abnormality in one or more of the motors, based at least on operation information of the motors received from the motor driving control unit; (“The motor condition detecting section 72 is configured to detect a motor abnormality such as overheating, vibration and rotation instability, rotation speed of the motors, rotation torques, and the like. For example, when the motor condition detecting section 72 detects an abnormal driving current while comparing a driving current of each of the electric motors 2 with a preset reference value, it can be determined that the motor is abnormal.” [0058], “When the battery condition detecting section 71 detects abnormality of the main battery 3, the control unit 6 transmits an operation command to the engine 5 and the generator 4 and transmits a switching command to the electric power supply changeover switch 11, and thereby controls such that the electric power is supplied from the generator 4 to the electric motors 2.” [0064])

With respect to claims 14 and 13, Ozaki in combination with Levy, as shown in the rejection above, discloses the limitations of claims 1 and 12.
The combination of Ozaki in view of Levy teaches a multicopter with a predetermined landing site system of claims 1 and 12. Ozaki does not teach but Levy further teaches the plurality of predetermined sites includes at least one of the one or more via-points; (“When the drone is unable to (or does not) follow the new flight plan more than a predefined number of times, the drone may be forced to land at the closest landing site and/or told to return to base” [0151], “when the control server and/or the drone module detects that the drone is deviating from the waypoint), the drone module may request an updated flight plan. When the drone fails to meet the requested flight plan, for example, more than a predefined number of times, the drone may be forced to land.” [0180]). Since the drone will land at the closest predetermined landing site, this shows that a drone’s landing site corresponds to its location on a flight path, which can include target points or waypoints. The drone can land at the closest pre-determined landing site based on its progress of flying to the waypoints, and therefore, because the system as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the flight path points are assigned to a landing site.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Ozaki’s multicopter with Levy’s predetermined landing site system (“for safe navigation of a drone through a geographical air space, the navigation of the drone based on flight through regions of the geographical air space designated as having an acceptable flight risk” See Levy [0040]). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Akselrod et al. (US 20170278406 A1) is pertinent because (”a system can transmit a request to a plurality of drones, wherein the request indicates that each of the plurality of drones is to return to an emergency landing site. In some embodiments, the emergency landing site for each drone can be based in part on the location of the drone at the time of transmittal of the request. For example, the system can detect any suitable number of predetermined emergency landing sites between a launch site for the drone and a landing site for the drone at the end of a flight path” 
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE NGUYEN HUYNH/       Examiner, Art Unit 3662   

/ANISS CHAD/       Supervisory Patent Examiner, Art Unit 3662